Holmes, J.,
dissenting. This reviewing court, in the same manner as did the court of appeals below, should give deference to the decision of the Administrator of the Ohio Bureau of Employment Services (“OBES”) in the determination of the statutory construction of whether “average weekly income” as used in R.C. 4141.30(E)(2) includes Social Security disability benefits.
In conducting its review, the trial court, the court of appeals, and this court must assume that the legislature knew the meaning of the words utilized in the statute. Although the appellant argues that the word “earnings” has been analyzed by the Legislative Service Commission to exclude Social Security disability benefits, it is quite apparent that the General Assembly could have utilized the word “earnings” instead of “income” in the statute, but deliberately chose not to do so.
The computation of unemployment benefits pursuant to R.C. 4141.30(B) is based on fifty percent of the appli*72cant’s average weekly wage when employed, with the actual amount of the benefit varying according to the dependency classification under R.C. 4141.30(E). Appellee administrator has interpreted the “average weekly income” of a spouse under subsection (E)(2) to include disability benefits received by the spouse. The court of appeals gave great deference to the agency’s interpretation of this statute, following well-established statutory principles that an agency’s interpretation of a statute it administers should be upheld if it is supported by the record and has a reasonable basis in law. Unemployment Compensation Comm, of Alaska v. Aragon (1946), 329 U.S. 143, 154; Griggs v. Duke Power Co. (1971), 401 U.S. 424, 433-434; Jones Metal Products v. Walker (1972), 29 Ohio St. 2d 173, 58 O.O. 2d 393, 281 N.E. 2d 1.
Here, OBES’s interpretation is supported first by the fact that the legislature used the term “income” rather than “earnings,” and income is the broader of the terms. Second, inclusion of disability benefits within the term “income” is supported by the purpose of Social Security disability payments, i.e., “to provide workers and their families with basic protection against hardships created by loss of earnings due to illness or old age.” Mathews v. DeCastro (1976), 429 U.S. 181, 185-186. In other words, disability benefits replace regular compensation and although such benefits are not “earned” through labor, they do constitute regular income to the recipient in place of wages. Third, the inclusion of disability benefits in “income” for purposes of R.C. 4141.30(E)(2) furthers the goal of the unemployment compensation scheme, which is to provide support to an unemployed worker only to the extent that such support is not provided by other sources. See R.C. 4141.312 and Gleason v. Bur. of Employment Services (1985), 17 Ohio St. 3d 107, 17 OBR 256, 478 N.E. 2d 225 (entire amount of disability retirement benefits to be offset against any unemployment compensation due to claimant). In both Gleason and the instant case, the disability benefits were received by the person whose income status was at issue. In Gleason, the benefits were received by the claimant, and this court reduced unemployment compensation accordingly. In this case, benefits were received by the wife, and thus her dependency status should similarly be affected. The underlying goal of R.C. Chapter 4141 is identical under both R.C. 4141.312 and 4141.30(E)(2).
Finally, the agency’s interpretation of the statute does not violate the Ohio or United States Constitutions. As this statute does not involve a fundamental interest or any protected class, it must be upheld if it is rationally related to a legitimate state interest. Ohio Bur. of Employment Services v. Hodory (1977), 431 U.S. 471, 489. It may reasonably be assumed that the legislature considered all aspects of other potential support that might be available to an unemployed person, and established its criteria and budgeting standards thereon for application by the administrator of the agency. Since the fiscal integrity of Ohio’s unemployment compensation system is a legitimate concern of the state, Hodory, supra, at 493, and since limiting the amount of benefits paid to a claimant whose spouse has another source of income is rationally related to this state interest, the agency’s interpretation passes constitutional muster.
I would therefore affirm the court of appeals in that Social Security disability benefits are properly included as income of a spouse within R.C. 4141.30 (E)(2).
Moyer, C.J., concurs in the foregoing dissenting opinion.